UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1708


GLADYS GARDNER, Individually     on   behalf   of   all    persons
similarly situated,

                Plaintiff − Appellant,

           v.

ALLY FINANCIAL INCORPORATED, f/k/a GMAC INCORPORATED,

                Defendant and 3rd-Party Plaintiff – Appellee.



                            No. 11-1731


RANDOLPH SCOTT, Individually and on behalf of all persons
similarly situated,

                Plaintiff − Appellant,

           v.

NUVELL NATIONAL AUTO FINANCE, LLC, d/b/a Nuvell            National
Auto Finance; NUVELL FINANCIAL SERVICES LLC,

                Defendants and 3rd-Party Plaintiffs – Appellees.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.   J. Frederick Motz, Senior District
Judge. (1:10-cv-01094-JFM; 1:09-cv-03110-JFM)


Argued:   May 18, 2012                     Decided:       March 25, 2013
Before AGEE, DAVIS, and THACKER, Circuit Judges.


Reversed and remanded by unpublished per curiam opinion.


ARGUED: Benjamin Howard Carney, GORDON & WOLF, CHTD., Towson,
Maryland, for Appellants.     Andrew Seth Doctoroff, HONIGMAN,
MILLER, SCHWARTZ & COHN, Detroit, Michigan, for Appellees.    ON
BRIEF: Martin E. Wolf, QUINN, GORDON & WOLF, CHTD., Baltimore,
Maryland; Mark H. Steinbach, O'TOOLE, ROTHWELL, NASSAU &
STEINBACH, Washington, D.C.; John J. Roddy, Elizabeth A. Ryan,
RODDY, KLEIN & RYAN, Boston, Massachusetts, for Appellants.
Jason R. Abel, HONIGMAN, MILLER, SCHWARTZ & COHN, Detroit,
Michigan; Kimberly A. Manuelides, Geoffrey M. Gamble, SAUL EWING
LLP, Baltimore, Maryland, for Appellees.




                                2
PER CURIAM:

              The background of this case is set forth in Gardner v.

Ally Financial, Inc., 488 F. App’x 709 (4th Cir. 2012).                    There,

we certified to the Court of Appeals of Maryland the following

question:

     Where tangible personal property financed pursuant to
     Maryland’s Creditor Grantor Closed End Credit Act
     (“CLEC”), Md. Code Ann., Com. Law §§ 12-1001 et seq.,
     is subsequently repossessed and sold by the credit
     grantor at an auction that is publicly advertised but
     requires a $1,000 refundable fee for a person to enter
     and observe the auction, regardless of whether the
     person intends to bid, is the sale a private sale
     under CLEC, and thus subject to the post-sale
     disclosure requirements in Md. Code Ann., Com. Law
     § 12-1021(j)(2), or is it a “public auction” (or
     “public sale”), subject instead to the requirements of
     § 12-1021(k)?

Id. at 711.       The Court of Appeals of Maryland determined, “the

auctions at issue were ‘private sales’ under CLEC, Section 12-

1021(j).”      Gardner v. Ally Financial, Inc., -- A.3d --, 2013 WL

765013 at *1 (Md. Mar. 13, 2013).              Accordingly, we conclude that

the district court erred in deciding “the repossessed vehicles

were . . . sold at ‘public sales.’”                 Scott v. Nuvell Financial

Servs., Inc., 789 F. Supp. 2d 637, 638 (D. Md. 2011).

              Therefore,    we    reverse     the   judgment   of   the   district

court   and     remand     to    the   District     of   Maryland   for   further

proceedings, consistent with the Court of Appeals of Maryland’s

decision.

                                                          REVERSED AND REMANDED

                                          3